Herbert, J.,
dissenting. I am unable to concur in the judgment entered in this cause and will state some of my reasons for taking this position.
The General Assembly may exercise the power conferred upon it and in addition: “and without limiting the general power, subject to the provisions of Article I of the Constitution, to determine the subjects and methods of taxation or exemptions therefrom, general laws may be passed to exempt * * * public property used exclusively for any public purposes.” Section 2, Article XII of the Constitution of Ohio. (Emphasis added.)
The method or guidelines used to determine whether to tax, or to exempt from taxation, should be the same when applied to *41public property of the state or public property of a municipality. If such state property is exempt then such municipal property should be exempt. If one is taxed then the other, likewise, should be taxed.
Section 717.05 of the Revised Code specifically denied tax exemption to municipal off-street parking facilities, even though such facilities were on public property and were used exclusively for a public purpose, but Section 5709.08 of the Revised Code generally exempts from taxation any property of a municipality used exclusively for public purposes.
In 1961 the General Assembly enacted Sections 5538.22 to 5538.43 of the Revised Code inaugurating a plan to construct a series of underground parking facilities throughout the state, the first being “Project No. 1” now in operation underground on three sides of the Statehouse. This legislation not only exempts the facility or facilities from taxation but provides that the land be used without cost.
In 1954, the Council of the City of Columbus enacted legislation providing for the acquiring of real estate, and the building thereon of an off-street parking facility. Pursuant to this authorization by the city council, real estate was acquired and an off-street parking facility was constructed to be used solely for public purposes. In 1956, the city made application to the Board of Tax Appeals to exempt its parking facility from taxation under the provisions of Section 5709.08 of the Revised Code. The Board of Tax Appeals held that it was ‘ ‘ the general legislative intent that off-street parking facilities should not be tax exempt,” and denied the application.
Appeal was taken to this court in the case of Columbus v. County of Franklin, 167 Ohio St. 256. A unanimous court, in the opinion, at page 260, said:
“There is no question that the property involved here is public property used for a public purpose * * (Emphasis added.) Nevertheless, the court affirmed the decision of the Board of Tax Appeals on the basis of Section 717.05 of the Revised Code.
The Columbus off-street parking facility is on public property and is used exclusively for a public purpose. The same is true of the state parking facility, yet the city property is taxed *42and the state property is exempt.* This is arbitrary, unreasonable and unfair discrimination.
Section 2 of Article XII of the Ohio Constitution provides further that “land and improvements thereon shall be taxed by uniform rule according to value.” Taxing one facility and exempting the other violates this constitutional rule of uniformity so long respected.
The private off-street parking industry faces statewide competition. The private owner must acquire land upon which to construct his facility. This is a heavy expense. The state furnishes the land free for its parking facility. The private owner must pay heavy taxes. The state-owned facility is free of this burden.
Section 1, Article I of the Constitution of Ohio, is a protection against unfair competition from the state when it provides that:
“All men are, by nature, free and independent, and have certain inalienable rights, among which are those of * * * acquiring, possessing, and protecting property * * *.”
Section 2, Article I of the Constitution of Ohio, provides, in part, that:
“All political power is inherent in the people. Government is instituted for their equal protection and benefit * * *.”
The history of government proves the old axiom: “The power to tax is the power to destroy.”
That portion of Section 5538.39 of the Revised Code granting tax exemption to state parking facilities is contrary to the Constitution of Ohio.
The decision of the Board of Tax Appeals should be reversed and the application for exemption from taxation should be denied.

The city of Columbus pays approximately $13,000 in taxes annually upon its off-street parking facility. The tax upon the Statehouse facility would be $95,600 each year. This sum would go into the treasury of Franklin County to be distributed largely to the schools, the city of Columbus and the county government.